DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Attorney Dan Bennett on 1/12/21. 

Claims 1, 25, and 29 have been amended as follows: 

1. (Currently Amended) A system for monitoring a movement disorder, the system comprising:
a movement detector configured to track, using three-dimensional data, at least one point of reference;
a computing device configured to communicate with the movement detector, the computing device configured to:
receive movement data associated with an individual diagnosed with the movement disorder and with the at least one point of reference over a period of time, perform a kinematic data analysis based on the movement data including generating an averaging segmented amplitudes of a spectrum power of the movement data and selecting a primary tremor frequency, compute a weighted score indicative of a severity of the movement disorder, the computing the weighted score including:
computing an amplitude based on the kinematic data analysis, computing a displacement based on the amplitude, computing a frequency based on the kinematic data analysis, 
and computing the weighted score based on the displacement and the frequency, compute a trend associated with the individual diagnosed with the movement disorder based on historical movement data, the weighted score and the trend being associated with the movement disorder, and
trigger display of the weighted score, the trend, and the movement data on a display associated with the computing device to indicate a severity of the movement disorder based on the kinematic data analysis; and
a movement disorder interface configured to perform a calibration routine, the calibration routine including:
identifying a pattern and a variance associated with the movement disorder, 
prompting to perform an additional test at least one of at a given time or under a condition, [[and]]
confirming the pattern for use in tracking the diagnosed movement disorder based on the additional test[[.]], and
displaying said pattern and said variance over time. 

25. (Currently Amended) An apparatus, comprising:
a movement detector configured to track at least one point of reference in three dimensions including an x dimension, a y dimension, and a z dimension;
a computing device configured to communicate with the movement detector, the computing device configured to:
receive movement data associated with an individual diagnosed with the a movement disorder and with the at least one point of reference over a period of time, perform a kinematic data analysis based on the movement data including generating an averaging segmented amplitudes of a spectrum power of the movement data and selecting a primary tremor frequency, determine a normalized displacement value and a normalized frequency value associated with the at least one point of reference over the period of time based on the kinematic data analysis such that the normalized displacement value and the normalized frequency value are comparable to data associated with a plurality of patients, comparing the normalized displacement and the normalized frequency with a historical trend of movement data associated with the individual diagnosed with the movement disorder, and
in response to the comparison, prompting a user associated with the received movement data to collect additional movement data; and
a movement disorder interface configured to perform a calibration routine, the calibration routine including:
identifying a pattern and a variance associated with the movement disorder, 
prompting to perform an additional test at least one of at a given time or under a condition, [[and]]
confirming the pattern for use in tracking the diagnosed movement disorder based on the additional test[[.]], and
displaying said pattern and said variance over time. 

29. (Currently Amended) An apparatus for monitoring a movement disorder, the apparatus comprising:
a movement detector configured to track, using three-dimensional data, at least one point of reference;
a computing device configured to communicate with the movement detector, the computing device configured to:
receive movement data associated with an individual diagnosed with the movement disorder and with the at least one point of reference over a period of time, filter the received movement data to isolate movement data associated with the movement disorder, perform a kinematic data analysis of the filtered movement data, including determining at least one of a displacement value or a frequency value, based on the movement data including generating an averaging segmented amplitudes of a spectrum power of the movement data and selecting a primary tremor frequency, determine a normalized score using the kinematic data analysis, the normalized score being comparable to data associated with at least one of a plurality of patients or a plurality of disorders, and
trigger display of the normalized score on a display associated with the computing device to indicate a severity of the movement data associated with the movement disorder; and
a movement disorder interface configured to perform a calibration routine, the calibration routine including:
identifying a pattern and a variance associated with the movement disorder,
prompting to perform an additional test at least one of at a given time or under a condition, [[and]]
confirming the pattern for use in tracking the diagnosed movement disorder based on the additional test[[.]], and
displaying said pattern and said variance over time. 

Allowable Subject Matter
According to the above Examiner’s amendments, claims 1-3, 5-8, and 21-33 are now allowed.
The following is an examiner’s statement of reasons for allowance: the claimed invention encompasses an apparatus and system for monitoring a movement disorder including a movement detector and a computing device configured to (inter alia) perform a calibration routine including identifying a pattern and variance associated with the movement disorder and displaying the pattern and variance over time.  The prior art of record, notably, McNames, does not anticipate — nor otherwise make reasonably obvious — the claimed calibration routine and subsequent display over time. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/BENJAMIN S MELHUS/           Examiner, Art Unit 3791  

/PATRICK FERNANDES/           Primary Examiner, Art Unit 3791